Citation Nr: 0416239	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  03-25 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for HIV disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from August 1982 to 
February 1985.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) located in 
St. Petersburg, Florida.  In a May 2001 rating decision, in 
pertinent part, the RO granted service connection for HIV 
disease and assigned a 10 percent disability rating effective 
from August 28, 2000, the date of claim.  Subsequently, in 
November 2001, the veteran indicated that his condition had 
worsened and asked for a re-evaluation.  Since his claim was 
filed within one year of the original decision granting 
service connection, the Board views the November 2001 
submission as a notice of disagreement with the initially 
assigned disability rating.  In an August 2002 rating 
decision, the RO confirmed the 10 percent rating for the 
veteran's HIV disease.  

A review of the record shows that, in August 2003, following 
a July 2003 rating decision assigning a 50 percent rating for 
the veteran's major depressive disorder, the veteran withdrew 
his appeal with regard to that issue.  In February 2004, the 
veteran's representative asked the RO to send the veteran an 
application for a total rating based upon individual 
unemployability (TDIU), contending that the veteran's 
service-connected disabilities had rendered him unemployable 
since 1996.  This issue is referred to the RO for appropriate 
action.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the appellant if further action is required.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) was enacted and became effective.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The 
VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim and provides that VA 
will notify the claimant and the claimant's representative, 
if any, of information required to substantiate a claim and 
will assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA issued regulations to implement the 
VCAA in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).  The amendments became effective on 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.

In the present case, the Board finds that VA's redefined 
duties to notify a claimant, as set forth in the VCAA, have 
not been fulfilled regarding the issue on appeal.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003) (DAV).  In DAV, the Federal 
Circuit invalidated 38 C.F.R. § 19.9(a)(2).  The Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2), in conjunction with 
the amended rule codified at 38 C.F.R. § 20.1304, was 
inconsistent with 38 U.S.C. § 7104(a), because 38 C.F.R. § 
19.9(a)(2), denies appellants "one review on appeal to the 
Secretary" when the Board considers additional evidence 
without having to remand the case to the agency of original 
jurisdiction (AOJ) for initial consideration, and without 
having to obtain the appellant's waiver.  In February 2004, 
copies of an undated private physician statement from M. T., 
M. D. and of private treatment records from Panama City 
Gastroenterology, along with duplicate copies of an October 
2001 VA vocational rehabilitation decision and supporting 
documents, were received from the appellant by the Board.  
Since a waiver of initial consideration by the AOJ did not 
accompany the submission, due process requires remand of the 
case to the RO for initial consideration.

The Board further notes that the duty to assist includes 
obtaining Social Security Administration (SSA) records, 
pertinent non-VA and VA treatment records, the veteran's 
vocational rehabilitation folder and providing a VA medical 
examination when necessary for an adequate determination.  In 
an October 2001 denial of vocational rehabilitation benefits 
to the veteran, VA noted that the SSA had granted him full 
disability benefits in 1996.  The Board feels that an attempt 
should be made by the RO to obtain, and associate with the 
record, the veteran's vocational rehabilitation folder and 
copies of any SSA disability decision, with supporting 
medical records.  A review of the file also reflects that the 
veteran has received treatment for his HIV disease at the 
Pensacola VA Outpatient Clinic and from private doctors, in 
particular, W. T. Bone, M. D. and Brent Denley, D. O.  In a 
January 2002 response to the RO's request for information on 
health care providers, the veteran returned a signed 
authorization for treatment records from Dr. W. T. B.; 
however, it does not appear that the RO sought records from 
his provider.  Private treatment records from Dr. M. T., 
statements from Drs. M. T., W. T. B. and B. D., and VA 
treatment records from May 2002 to June 2003 have been 
associated with the record.  The Board feels that another 
attempt should be made by the RO to obtain any missing 
treatment records.  The RO should ask the veteran again to 
identify and sign releases for health care providers that 
have treated him for his service-connected HIV disease since 
August 2000 to the present and should obtain missing non-VA 
and recent VA treatment records.  The Board reminds the 
veteran that the duty to assist is not a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  

The May 2002 VA examiner indicated that he would order T4 
cell counts and would provide an addendum after the lab work 
was completed.  However, even though the lab work was done, 
there is no addendum attached to the report.  Recent 
treatment records show that the veteran is on approved 
medications and the presence of constitutional symptoms, such 
as depression, weight loss, fatigue, intermittent diarrhea, 
and exacerbation of his Crohn's Disease.  On remand, the 
veteran should be re-examined and appropriate lab studies 
should be done.  

The RO also failed to indicate whether "staged" ratings 
would be warranted for the veteran's HIV disorder under 
Fenderson v. West, 12 Vet. App. 119 (1999).  Since the appeal 
arises from an initial rating decision which established 
service connection and assigned the initial disability 
rating, it is not the present level of disability that is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  The RO 
also should ensure that all the notification and development 
action required by the VCAA is completed. 

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for HIV 
disease and any related constitutional 
symptoms from August 2000 to the present.  
The RO should attempt to obtain records 
from each health care provider he 
identifies that might have available 
records, if not already in the claims 
file.  In particular, the RO should 
obtain copies of treatment records from 
Drs. William T. Bone and Brent Denley and 
medical records from the Pensacola VA 
Outpatient Clinic, not already associated 
with the claims file, from August 2000 to 
the present.  If records are unavailable, 
please have the provider so indicate.

2.  The RO should request copies of any 
decision(s) and accompanying medical 
records submitted in support of the 
veteran's claim for disability benefits 
from the Social Security Administration 
(SSA).  If records are unavailable, SSA 
should so indicate.

3.  The RO should obtain and associate 
the veteran's vocational rehabilitation 
folder with the claims file.

4.  The RO must review the claims file 
and ensure that all notification and 
development necessary to comply with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.159 and 3.326(a)); as 
well as the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002)), and the Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) is fully complied with 
and satisfied.  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issue remaining on appeal.

5.  After completion of 1 through 4 
above, the RO should schedule the veteran 
for an examination by an appropriate 
specialist to ascertain the nature and 
extent of his HIV disease.  The claims 
file and treatment records must be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination, and the examiner should so 
indicate in the report.  The examiner 
should perform any tests or studies 
deemed necessary for an accurate 
assessment, including CD4+, CD8+, and T-
cell percentages.  The examiner should 
indicate whether the veteran's HIV 
disease is manifested by:  (1) AIDS with 
recurrent opportunistic infections or 
with secondary diseases afflicting 
multiple body systems; (2) HIV-related 
illness with debility and progressive 
weight loss, without remission, or few or 
brief remissions; (3) refractory 
constitutional symptoms, diarrhea, and 
pathological weight loss; (4) minimum 
rating following development of AIDS-
related opportunistic infection or 
neoplasm; (5) recurrent constitutional 
symptoms, intermittent diarrhea, with the 
veteran on approved mediation(s); (6) 
minimum rating with T4 cell count less 
than 200, (7) Hairy Cell Leukoplakia, (8) 
Oral Candidiasis; (9) T4 cell count of 
200 or more and less than 500 with the 
veteran on approved medication(s); or 
(10) with evidence of depression or 
memory loss with employment limitations.  
The examiner should give detailed 
clinical and laboratory findings of the 
symptomatology attributable to the 
veteran's service-connected HIV disease 
and render an opinion as to the overall 
effect of this disability, along with 
associated depression, on the veteran's 
ability to obtain and retain employment.  
The examiner should clearly outline the 
rationale for any opinion expressed.

6.  After completion of the above, the RO 
should readjudicate the appellant's 
increased rating claim, including any 
additional evidence obtained on remand.  
In particular, the RO's review should 
include consideration of staged ratings 
for the veteran's HIV disease under 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If the determination remains 
unfavorable, the veteran and his 
representative should be issued a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2003).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




